Mr. Justice Trunkey
delivered the opinion of the court, January 21st 1881.
Greenwich Island, described in the preamble of the Act of 1760, as marsh, meadow and cripple land, partly drained and partly open to the overflowing of the tide, is the territory required by said act to be embanked and drained for the common benefit of the owners. That it is divided into a number of farms, with several owners; that the lands would be almost, if not altogether unfit for cultivation without embankment and drainage; that the statute provides a just mode for making the general improvements and keeping up the same, and for levying the costs thereof as between the .owners, are uncontroverted facts. After the lapse of one hundred and twenty years, during which time the landowners have ■enjoyed th,e benefits of the statute, it should not be declared void *83but for imperative reasons. Indeed, the court below held it to be valid, and charged that if the assessments wore made after the tenant went into possession, and the requisite notice had been given him, the jury could find for the defendant. But it was ruled that if the assessments were made before the tenant went into possession, he was not bound to pay them.
When any considerable tract of land, owned by different persons, is in a condition precluding cultivation by reason of moisture and overflow, which embankments and drains would relieve, the public have such an interest in the improvement, and the consequent advancement of the general interest of the locality, as will justify the levy of assessments upon the owners for the purposes of such improvements: Cooley on Taxation 424, and cases cited in note. No doubt general taxation is admissible for this purpose, but the special benefits from enhancements of values must accrue mainly to the owners of the lands, and legislation which imposes the costs upon those who, without the improvements, would bo the principal sufferers, is probably inmost cases wiser and better: Id. 427. When there is no consideration other than the improvement of land as property, the authority to levy such assessments is confined within limited bounds. In Pennsylvania, it can scarcely be measured by the necessities or laws of such states as Louisiana or California; there is but little land liable to overflow or stvampland within her borders. As the facts are presented, we cannot •say that the statute for improvement of Greenwich Island is without those limits of authority. It widely differs from the Act of May 9th 1871, which was declared unconstitutional in Rutherford’s Case, 22 P. F. Smith 82, and has been acquiesced in for several generations. Every statute which authorizes assessments upon the owners for improvement of their lands, ought to be strictly construed. If it admit of two constructions, one consistent with the Bill of Rights, the other repugnant, it should receive the former. It is said that the statute makes the owners of this island a quasi corporation. Be it so. The managers have just the powers, and none other, that are given expressly or by necessary implication. They claim the right to seize the goods of a tenant to satisfy an assessment laid prior to his possession. They must show the grant or their claim is false.
The Act of 1760 directed the managers to make a true list of the names of the owners or possessors, with the quantity of land held or possessed by each, with the sum per acre of the assessment for the current year; and in default of payment by any such person, judgment could be obtained against him, in satisfaction whereof his land should be levied and let for so long a time as the rents would pay the debts and costs. By the supplement of 1804, the managers shall ascertain the names of each owner or possessor of every acre of said island, and having estimated the expenses *84for the year, rate and assess each owner or possessor fairly and equally, his or her proportionate part, and give a list thereof, with their warrant, to the treasurer, who shall demand and receive from every person in such list, his or her legal representatives, the sum wherewith such person is charged. “ And if any person shall neglect or refuse to make payment within thirty days from the time of such demand, it shall be the duty of the said treasurer to levy, or cause to be levied, the said tax, and the costs attending such levy, by distress and sale of the goods and chattels, lands and tenements of the said delinquent, in such manner as is prescribed by the act entitled An Act to raise and collect county rates and levies,’ passed the eleventh day of April, Anno Domini, one thousand seven hundred and ninety-nine;’ such sum, if paid or recovered from a renter, to be deducted from his rent.” In original and supplement, the assessments are required to be made on the owners or possessors. The possessor may be a renter, and if so, he may defalcate from the rent. Upon default, the property of the said delinquent may be seized. The delinquent is he who was assessed and neglected to pay for thirty days after demand. One whose name is not on the list, and neither owned nor possessed the land when the assessment was made, is not within the terms of the statute. The seizure and sale shall be in the manner prescribed by the- Act of 1799, which manner is set forth in the 15th section. ££ It shall be the duty of the said collectors to levy the said tax by distress and sale of the goods and chattels of said delinquent, giving ten days’ public notice of such sale by written or printed advertisement.” Nothing else in that act relates to the manner of selling goods and chattels. Section 25 provides that the goods and chattels of tenants occupying lands, shall be as liable to be distrained for taxes, arising out of such lands, as though such tenants were the real owners thereof. This extends the liability to seizure to the property of other people, but does not aifect the manner of sale. The treasurer of the managers of the Greenwich Island improvements is not vested with all the pow'ers of tax collectors under the Act of 1879. In case goods of the owner or possessor cannot be found, he is not authorized to take th.e body of the delinquent to the county jail, as w'ere collectors of county taxes, nor can he take the goods of a tenant who was not in possession when the assessment was laid.
It was said in Henry v. Horstick, 9 Watts 412, that the Act of Assembly will admit of a construction, which would authorize a distress of the goods of a party in possession of the land, though the tax was laid prior to his entering into possession; and that the act in this respect being remedial, ought to be construed liberally in order to make the remedy provided by it effectual in all cases. This language was respecting the general laws for collection of taxes, and has no application to the construction of a private statute for local and special assessments.
*85It is not the intendment of the Greenwich Island Enabling Act, or of its supplement, that the managers may suffer the assessments to remain unpaid for an indefinite time, finally to be collected from a new tenant, or an innocent purchaser. If it were, this case is illustrative of the result. The arrears exceed the value of the annual rent, and the tenant might lose all the excess. Cases would likely arise far worse than this; for here only the amount laid for three years is asked of the tenant. It is no answer to refer to the assessment of public taxes laid by public officers, and the ease of obtaining information in the proper offices in regard to all such taxes. Prompt collection of the assessments from the proper parties is required by the spirit of the act, rather than a loose and unwarranted construction for the enlargement of the powers of the managers.
Judgment affirmed.